O’Donnell, J.,
dissenting.
{¶ 24} R.C. 5713.08(A) provides, “The commissioner shall not consider an application for exemption of property unless the application has attached thereto a certificate executed by the county treasurer certifying one of the following:
{¶ 25} “(1) That all taxes * * * assessed against the property * * * have been paid in full to the date upon which the application for exemption is filed * *
{¶ 26} Here, the legal issue for our consideration concerns whether R.C. 5713.08(A) requires a property owner to have paid all taxes before filing an application for a tax exemption or only before the Tax Commissioner considers that application. The fact is that the Salvation Army purchased the property in question in 1997; the tax delinquency occurred before it owned the real estate. Because it is a charitable organization, it is by law entitled to this tax exemption. R.C. 5709.12(B). Upon proper filing with the county auditor and in accordance with the ministerial duties of the county treasurer’s office, the county treasurer attaches a certificate to the application, as is done in every other exemption case to effect the purposes of the law and to afford to the Salvation Army and others similarly situated that to which they are entitled. R.C. 5713.08(A). In this case, then, on June 22, 2000, the Ohio Department of Taxation sent a letter advising the Salvation Army of a tax deficiency for 1997 and indicating that “taxes * * * for the year [it] acquired the property must be paid before the Tax Commissioner can consider this application.” Elemental due process accorded to all litigants consists of providing notice of and an opportunity for a hearing. In my view, the Ohio Department of Taxation merely provided appropriate due process to the Salvation Army in this case, thereby permitting it to correct the deficiency; nothing contained in any statute precludes such notice.
{¶ 27} The record further reveals that on January 30, 2001, the Salvation Army filed an amended application with the county auditor, and it also contains a second treasurer’s certificate showing that all taxes had been paid in full as of July 10, 2000. Accordingly, in my view, the Tax Commissioner properly considered the Salvation Army’s amended application for exemption because, at the time the Tax Commissioner considered the matter, it contained a treasurer’s certificate certifying that all taxes had been paid in full to the date upon which the application for exemption was filed. It makes little difference to the Tax *121Commissioner whether the taxes have been paid in full at the time the application is filed or at some later date, provided they are paid in full at the time the Tax Commissioner considers the application. The process followed here of giving notice to the taxpayer does not violate any law and, in this instance, caused the taxpayer to obtain the appropriate certification for consideration by the Tax Commissioner.
{¶ 28} R.C. 5713.08(A) provides, “The commissioner shall not consider an application for exemption of property unless the application has attached thereto a certificate executed by the county treasurer certifying * * * [tjhat all taxes, assessments, interest, and penalties levied and assessed against the property sought to be exempted have been paid in full to the date upon which the application for exemption is filed.” (Emphasis added.) This statute, therefore, in my view, restricts the authority of the Tax Commissioner to consider an exemption application; it does not refer to the date of payment of the taxes by the taxpayer or provide a timetable for the treasurer to certify such payments. Hence, the Tax Commissioner is not concerned with the actual date the taxpayer pays the taxes. The statute merely precludes the Tax Commissioner’s consideration of applications that do not bear a treasurer’s certificate at the time of consideration.
{¶ 29} In Cleveland Clinic Found v. Wilkins, 103 Ohio St.3d 382, 2004-Ohio-5468, 816 N.E.2d 224, we held that the Tax Commissioner lacked statutory authority to consider an application in which nonremittable special assessments, penalties, and interest remained unpaid after the treasurer attached his certification. By way of analogy, Cleveland Clinic is informative, but I would submit that R.C. 5713.08(A) does not specify the date on which a taxpayer must make payment of taxes in full, as payment before filing is not an obligation imposed on a taxpayer. The majority holds that the statute requires that the taxpayer must have paid all taxes “by the time it filed its tax-exemption application.” However, that is not what this statute specifies.
{¶ 30} There has been no violation of the statute in this case because at the time the Tax Commissioner considered the application, all taxes had been paid in full to the date of the filing. Nothing in the statute suggests that the provisions are anything but a restriction on the authority of the Tax Commissioner, nor does any statutory language deprive the Tax Commissioner of jurisdiction to entertain the exemption application of the Salvation Army.
{¶ 31} Accordingly, I concur with Justice Pfeifer and respectfully dissent from the majority’s opinion to the contrary.
Lundberg Stratton, J., concurs in the foregoing opinion.
Kolick & Kondzer and Daniel J. Kolick, for appellee Strongsville Board of Education.
Peckinpaugh & Thornton, L.L.C., and A. Clifford Thornton Jr., for appellant.